Citation Nr: 0818878	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  04-43 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for anal fissures, to 
include as secondary to PTSD.  

3.  Entitlement to service connection for headaches, to 
include as secondary to PTSD.  

4.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	John E. Howell, Attorney



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to July 
1982.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

In September 2006, the case was remanded for additional 
evidentiary development, and it has now been returned for 
additional appellate consideration.  


FINDINGS OF FACT

1.  The veteran's service treatment records reflect no 
evidence of a chronic psychiatric disability, including PTSD.  

2.  Post service VA and private clinical reports reflect 
psychiatric symptoms as early as 2000; more recent reports 
from 2004 and 2005 reflect VA and private diagnosis of PTSD.  
The private physician related PTSD to claimed traumatic 
events, to include being the victim of an inservice sexual 
assault.  

3.  There is no credible evidence to corroborate the 
occurrence of the veteran's claimed sexual assault during 
service.  

4.  Anal fissures were not manifested in service or until 
many years thereafter; they are not shown to be related to 
the veteran's active service.  

5.  Chronic headaches were not manifested in service or until 
many years thereafter; they are not shown to be related to 
the veteran's active service.  

6.  The veteran's only service-connected disability is 
persistent dysphagia with gastroesophageal reflux disease 
(GERD), status post hiatal hernia surgery, to include gastric 
distress, abdominal distress, and chest pains, with residual 
stomach scar.  Most recently, when examined by VA in 2004, 
the veteran exhibited persistent dysphagia and recurrent 
heartburn, with continuous medication for control.  

7.  The veteran's service-connected disability alone does not 
preclude him from securing or following substantially gainful 
employment consistent with his education and industrial 
background.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4125 
(2007).  

2.  Service connection for anal fissures, to include as 
secondary to PTSD, is not warranted.  38 U.S.C.A. §§ 1131, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2007).  

3.  Service connection for headaches, to include as secondary 
to PTSD, is not warranted.  38 U.S.C.A. §§ 1131, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2007).  

4.  The criteria for entitlement to a TDIU are not met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 U.S.C.A. §§ 3.159, 3.340, 3.341, 4.16 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, October 2002 
and November 2007 2004 letters to the veteran from the RO 
specifically notified him of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to service connection on a direct and presumptive 
basis, and of the division of responsibility between the 
veteran and the VA for obtaining that evidence.  Consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA 
essentially satisfied the notification requirements of the 
VCAA by way of these letters by: (1) informing the veteran 
about the information and evidence not of record that was 
necessary to substantiate his claims; (2) informing the 
veteran about the information and evidence VA would seek to 
provide; (3) informing the veteran about the information and 
evidence he was expected to provide; and (4) requesting the 
veteran to provide any information or evidence in his 
possession that pertained to the claims.

Second, VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2007).  The 
information and evidence associated with the claims file 
consist of the veteran's service treatment records, VA 
medical treatment records, private post-service medical 
treatment records, VA examinations, and statements from the 
veteran and his representative.  There is no indication that 
there is any additional relevant evidence to be obtained by 
either VA or the veteran.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the veteran was 
provided with notice of this information in a letter dated in 
November 2007.  

PTSD

Service connection for PTSD requires a medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).  Section § 3.304(f) of 38 C.F.R. was amended in 
June 1999, effective retroactively to March 7, 1997, to 
revise the provisions regarding the type of evidence required 
to establish service connection for PTSD.  In March 2002, 38 
C.F.R. § 3.304(f) was again amended, effective March 7, 2002, 
with respect to claims based on personal assault.  See 67 Fed 
Reg. 10330-10332 (March 7, 2002), (codified at 38 C.F.R. § 
3.304(f)(3)).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  In this case, the veteran served 
during a period of peacetime from June 1975 to July 1982.  
Hence, he did not engage in combat, and his alleged stressors 
are not related to combat.  Furthermore, the veteran is not 
claiming that his stressors are related to combat.  In these 
circumstances, where the alleged stressor is not combat 
related, the veteran's lay testimony, in and of itself, is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  See also Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993); Doran v. Brown, 6 Vet. App. 283, 289-290 
(1994).

The Board recognizes that the present case falls within the 
category of situations, to include allegations of sexual 
assault, in which it is not unusual for there to be an 
absence of service records documenting the events of which 
the veteran alleges.  See, e.g., Patton v. West, 12 Vet. App. 
272, 281 (1999).  The amendments to 38 C.F.R. § 3.304(f) 
noted above reflect a recognition that service records may 
not contain evidence of personal assault, and that 
alternative sources, including testimonial statements from 
confidants such as family members, roommates, fellow service 
members, or clergy, may provide credible evidence of an in-
service stressor premised on personal assault.  See YR v. 
West, 11 Vet. App. 393, 399 (1998).  See also VA Adjudication 
Manual, M21-1MR, Part IV, Subpart ii, Chapter 1, Section D, 
Topic 17, Developing Claims for Service Connection for PTSD 
Based on Personal Trauma (Dec. 13, 2005).

Specifically, under 38 C.F.R. § 3.304(f)(3) (2007), if a PTSD 
claim is based on in-service personal assault, evidence from 
sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases, and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  38 C.F.R. § 
3.304(f)(3) (2007).

After carefully considering the evidence of record in light 
of the above, the Board finds that there is no credible 
supporting evidence that the veteran's claimed in-service 
personal assault stressors actually occurred.

The veteran has alleged that he developed PTSD as a 
consequence of being the victim of racial discrimination by a 
lieutenant and a sexual assault that occurred when he was 
imprisoned during service.  In further detail, he reported 
that the executive officer of his company at Fort Lee, a Lt. 
[redacted], constantly criticized him because the veteran was 
authorized to wear a sweat suit and pants for his job at the 
gymnasium and swimming pool.  The veteran said that he filed 
a racial discrimination complaint approximately 6 months 
after arriving at Fort Lee.  Lt. [redacted] was verbally 
reprimanded and placed on two weeks leave, but when he 
returned, he filed a charge against the veteran every day for 
seven days.  At the end of these seven days, the veteran was 
to receive  special court martial for an alleged bad conduct 
discharge.  He was charged with seven offenses.  The charges 
included having a falsified sick leave slip.  He was also 
charged with disrespect to an officer.  The court martial 
resulted in the veteran being sentenced to six months of hard 
labor, forfeitures, and reduction from E-4 to E-1.  He was 
then sent to the retraining brigade at Fort Riley, Kansas.  
His service treatment records do not reflect treatment for 
PTSD or any other acquired psychiatric disorder.  The only 
mental condition referenced in these documents was in May 
1977.  At that time, the veteran complained of tenseness 
because of his esophageal reflux and a mixed personality 
disorder.  

Additional service records shows that the veteran was AWOL 
for several days in January 1981.  He was imprisoned for 
three months later that same year.  A record of court martial 
conviction shows that in December 1980, the veteran failed to 
go to an appointed place of duty.  Also in December 1980, he 
behaved with disrespect toward another (a lieutenant 
commander).  His sentence included reduction to E-1, 
confinement at hard labor for three months, and forfeiture of 
$200 pay for six months.  The specification and date of 
offense reveals that on December 23, 1980, he wrongfully had 
in his possession, with intent to deceive, a DD FORM 689, 
Individual Sick Slip.  

Post service private records show that the veteran was seen 
on numerous occasions with complaints of workplace and racial 
discrimination beginning in 2000.  The primary diagnoses were 
adjustment disorder with depression and anxiety.  In December 
2001, a private physician diagnosed adjustment disorder with 
mixed emotional features, anxiety, disorder, and occupational 
problem.  In April 2002, a private nurse gave a diagnosis of 
rule/out PTSD.  

When examined by VA in April 2004, the examiner reviewed the 
file.  It was noted that the veteran had three years of 
college.  He had been with his wife for 27 years, although 
they had only been married for three years.  They had two 
daughters.  He was unemployed (since 2002).  He reported 
nightmares that woke him frequently during the night with 
heart palpitations.  There was a history of drug abuse.  The 
veteran reported that he spent time in the military jail 
during service.  The examiner noted that the veteran said 
that he was beaten and abused but would not be specific.  On 
exam, he was oriented time three.  There were no panic 
attacks but the presence of depression and anxiety was noted.  
He isolated himself from others.  The final diagnoses were 
PTSD and depressive disorder.  The examiner noted, however, 
that he/she was unable to determine if PTSD was of service 
origin in that the veteran was unable to talk about his 
military trauma.  

A private physician reported in a July 2005 letter that the 
veteran had PTSD which resulted from his being court 
martialed and jailed where he was sexually assaulted while in 
the military.  

The Board acknowledges that the veteran has been diagnosed 
with PTSD by VA (2004) and private physician (2005).  The 
private doctor related the veteran's PTSD to his claimed 
stressor of being sexually assaulted while incarcerated 
during service.  However, this diagnosis was based on an 
account of unverified stressors reported by the veteran.  In 
this case, the Board finds that the record is devoid of 
evidence that actually corroborates the occurrence of the 
veteran's claimed stressor of in-service sexual assaults, or 
racial discrimination, for that matter.  Hence, an essential 
criterion for establishing service connection for PTSD, as 
set forth in 38 C.F.R. § 3.304(f) (2007), is not met.

A careful review of the record reveals there is no evidence 
in the veteran's personnel file or service medical records to 
reflect that a report of any physical assault or sexual 
assault was made or that medical attention or counseling was 
provided.  The Board has considered the evidence in view of 
38 C.F.R. § 3.304(f)(3) and the relevant provisions of VA's 
Adjudication Manual in light of the veteran's court martial 
and imprisonment during service, however, there is no 
objective evidence whatsoever to support this assertion of 
discrimination or sexual assault.  The Board points out that 
no credible supporting evidence from other sources pertaining 
to the veteran's claimed stressors has been submitted to 
substantiate that any such stressors, in fact, actually 
occurred.  Further, the Board finds that the current record 
does not present a sufficient basis for seeking a medical 
opinion in this regard.  See 38 C.F.R. § 3.304(f)(3).

The Board has considered the places, types and circumstances 
of the veteran's service as documented by his personnel and 
service medical records, as well as all pertinent medical and 
lay evidence in the adjudication of this appeal.  The fact 
remains, however, that because the veteran's alleged in-
service stressors are not combat- related, credible evidence 
other than the veteran's own assertions is needed to 
corroborate the occurrence of the claimed in-service 
stressful experiences.  Simply stated, such evidence is 
lacking in this case, and there is nothing within the 
provisions of section 1154(b) (or elsewhere) that provides an 
exception to this evidentiary requirement.

Under these circumstances, the Board must conclude that the 
veteran has not met the regulatory requirements for service 
connection for PTSD, and that, accordingly, his claim must be 
denied. In reaching this conclusion, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, in the absence of any credible evidence to 
corroborate the occurrence of the veteran's claimed in- 
service stressors, that doctrine is not applicable.  See 38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. at 53-56.

Anal Fissures and Chronic Headaches

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1131 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2007).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  Additionally, when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310 
(2007).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert, supra.  Equal weight is 
not accorded to each piece of evidence contained in the 
record; every item of evidence does not have the same 
probative value.

The veteran claims that anal fissures and headaches are of 
service origin or are secondary to PTSD.  As noted above, 
service connection is not warranted for PTSD.  Thus, his 
claims of entitlement to service connection for anal fissures 
and headaches as secondary to PTSD must be denied for lack of 
legal merit.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.310.  

The Board now turns to whether service connection is 
warranted on a direct basis for these conditions.  The 
service treatment records are negative for any report of anal 
fissures.  They do reflect that the veteran reported 
headaches on at least two occasions in 1980, but no chronic 
headache condition was noted, to include at time of service 
discharge examination in 1982.  

Post service records include reports of headaches as early as 
2001 and as recently as 2005.  A private physician noted that 
the veteran had cephalgia in 2002 which required the taking 
of medication to allow him to function at work.  The doctor 
opined that a highly stressful work environment exacerbated 
and made his headaches worse.  Post service records show anal 
fissures in May 2003.  Moreover, VA examination in April 2004 
noted that the veteran had undergone surgical repair of the 
fissure approximately one year earlier.  On exam, there was 
no visible fissure but he continued to have many 
gastrointestinal complaints.  (As noted earlier, the veteran 
receives a 30 percent disability rating for persistent 
dysphagia with GERD, status post hiatal hernia with gastric, 
abdominal and stomach distress and chest pain with residual 
stomach scar).  

As to the veteran's claim that service connection is 
warranted for anal fissures and chronic headaches, the Board 
concludes that there is no supporting evidence of these 
conditions during service or for many years thereafter.  Nor 
is there continuity of pertinent symptomatology in the years 
following service.  Furthermore, a lengthy period of time 
between service and the first postservice clinical notation 
of the disability for which service connection is sought is, 
of itself, a factor for consideration against a finding of 
service connection.  See Maxson v. Gober, 230 F.3d. 1330, 
1333 (Fed. Cir. 2000)).  Based on the competent evidence of 
record, service connection is not warranted on a direct 
theory of entitlement.  

The veteran's contentions as to etiology of these conditions 
have been considered.  It is noted that he is competent as a 
lay person to report on that which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
there is no evidence of record that the veteran has 
specialized medical knowledge to be competent to offer 
medical opinion as to cause or etiology of the claimed 
disabilities.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The preponderance of the evidence is against the veteran's 
claims for entitlement to service connection for anal 
fissures and headaches on a direct and secondary basis.  As 
the preponderance of the evidence weighs against the claims, 
the benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).  

TDIU

A total rating based on unemployability due to service- 
connected disabilities may be granted where the schedular 
rating is less than total and the service-connected 
disabilities preclude the veteran from obtaining or 
maintaining substantially gainful employment consistent with 
his education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16 (2007).

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  38 C.F.R. § 4.16(a).  For 
those veterans who fail to meet the percentage standards set 
forth in 38 C.F.R. § 4.16(a), total disability ratings for 
compensation may nevertheless be assigned when it is found 
that the service-connected disabilities are sufficient to 
produce unemployability; such cases should be referred to the 
Director, Compensation and Pension Service, for extra-
schedular consideration. 38 C.F.R. § 4.16(b).

The veteran's only service-connected disorder is persistent 
dysphagia with GERD, status post hiatal hernia surgery, to 
include gastric distress, abdominal distress, and chest 
pains, with residual stomach scar, rated as 30 percent 
disabling.  The veteran thus fails to satisfy the minimum 
percentage requirements for a TDIU under 38 C.F.R. § 4.16(a).  

That notwithstanding total disability ratings for 
compensation may nevertheless be assigned where the schedular 
rating for the compensable disabilities is less than 100 
percent when it is found that the compensable disabilities 
alone are sufficient to produce unemployability without 
regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 4.16; 
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Thus, the 
issue is whether his service-connected disability precludes 
him from engaging in substantially gainful employment (i.e., 
work which is more than marginal, that permits the individual 
to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 
356 (1991).

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability, the record must 
reflect some factor, which takes this case outside the norm.  
The simple fact that a claimant is currently unemployed or 
has difficulty obtaining employment is not enough.  A high 
rating in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

The veteran is only service-connected for the 
gastrointestinal disorder as listed above.  Therefore, he 
does not meet the minimum schedular criteria for a TDIU.  
With respect to whether the veteran is unemployable due to 
his service-connected disability, the Board notes that the 
veteran was last shown in 2004 to have residual burning  
associated with his reflux and dysphagia with frequent 
sensation that food was stuck in his esophagus.  These 
symptoms required the taking of medications with minimal 
relief of his symptoms.  While the veteran gastrointestinal 
condition is clearly significant, it is clear that it alone 
does not preclude the veteran from working.  Indeed, none of 
the medical records indicates that his gastrointestinal 
problems alone render him unemployable.

Therefore, persistent dysphagia with GERD, status post hiatal 
hernia surgery, to include gastric and abdominal distress, 
and chest pain, by itself is not of such severity as to 
render the veteran unemployable.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert, supra.


ORDER

Entitlement to service connection for PTSD is denied.  

Entitlement to service connection for anal fissures, to 
include as secondary to PTSD., is denied.  

Entitlement to service connection for headaches, to include 
as secondary to PTSD, is denied.  

Entitlement to a TDIU is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


